DETAILED ACTION
This action is responsive to the Application filed on 02/21/2021 and the preliminary amendment filed 05/30/2021. After the preliminary amendment, claims 21-40 are pending in the case. Claims 21, 29, and 35 are the independent claims.
A telephonic interview was held with Applicant’s representative Benno M. Guggenheimer on 01/18/2022 (see attached interview summary). In response, Applicant filed a second preliminary amendment on 01/19/2022 amending claims 29 and 30. This second preliminary amendment has been entered. Rep. Guggenheimer also provided citations of support via electronic communication (attached to this Office action).
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application is a continuation of 16/546,180 (filed 08/20/2019, issued as patent no. 10.938,757) which was a continuation of 15/087,697 (filed 03/31/2016, issued as patent no. 10,469,417).
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (409) mentioned in [0160].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Objection
Claim 35 (and its dependent claims 36-40) is objected to for reciting “rendering” and “causing” where “render” and ”cause” would be the proper verb form.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 34, 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites (emphasis added) wherein the dynamic content item area additionally displays social media information, the social media information corresponding to social media content corresponding to the at least one issue. The support for the first part of the limitation may be found in at least FIG 3 (306) “Hostile tweets”; FIG 4 (404) “Hostile tweets”; and [0098] Dynamic content item 404 includes a static icon 403, a label 405, and a status (in this case another icon 407). Static icon 403 displays the logo of the content provider or underlying application (in this example Twitter®). However, there is no clear support for the second part of the limitation. In other words, there is no clearly-described association or correspondence between “Hostile tweets” (or any other social media) and the obtain[ed] dynamic data from the issue tracking system, the dynamic data generated in response to a change of at least one issue tracked by the issue tracking system recited in parent claim 21.
Claim 34 recites (emphasis added) wherein the at least one dynamic content item displays a number of bugs associated with the at least one issue. The support for the first part of the limitation may be found in at least FIG 3 (306) “2 Bugs”; FIG 4 (408) “2 Bugs”; and [0100] Dynamic content item 408 includes a static icon 403, and a label 405. The icon 407 reveals the logo of the underlying service. The label 405 includes two portions: a number portion and an attribute portion. The attribute portion depicts the attribute that is being monitored ("bugs" in this case) and the number portion depicts the number of bugs found in the underlying service ("2" in this case). However, there is no clear support for the second part of the limitation. In other words, there is no clearly-described association or correspondence between the number of bugs and the dynamic data corresponding to issue information of at least one issue tracked by the issue tracking system required in parent claim 29.
Claim 36 recites (emphasis added) wherein: the chat interface comprises multiple channels; the messaging area corresponds to a first channel of the multiple channels; and the dynamic content item area corresponds to a second channel of the multiple channels. Support for the first part of the limitation may be found in at least FIG 3 (interpreting “channel” as the “Room” in element 308; noting that the disclosure as originally filed does not use the term channel for this purpose, see [0081]); [0040] A chat interface may correspond to a particular chat room (or simply room) the user has subscribed to/is a member of. However, while integrations (which generate the dynamic content) may be associated with a particular room or may be global to all rooms (see e.g. [0042], [0069]), there is no clear teaching of providing the messages of a first channel (room) while providing the dynamic content of a second channel (room).
Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 35, the limitation collaboration system configured to: cause display of a chat interface… obtain dynamic data from an issue tracking system … and rendering a dynamic content item using the dynamic data and causing display of the dynamic content item… has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation 
Dependent claims 36-40 inherit the deficiencies of parent claim 35.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim includes software per se.
Regarding claim 35, the claim recites A collaboration system configured to: cause display of a chat interface for a chat system on a client device, the chat interface including a messaging area for chat messages and a dynamic content item area for displaying dynamic content items; obtain dynamic data from an issue tracking system, the dynamic data generated from at least one issue tracked by the issue tracking system; and rendering a dynamic content item using the dynamic data and causing display of the dynamic content item within the dynamic content item area. Per instant application [0058] the collaboration platform 102 includes a communication server 108, an application programming interface (API) server 112 and an integration server 114. Where clients 104 are hosted on mobile computing devices 116, the collaboration platform 102 also includes a proxy server 110. In addition to these servers, the platform 102 may also include application programs, libraries, APIs or other software elements that implement the features and functions that are further described herein. Note that it is improper to import any structural limitations from the disclosure into the claims, for example from [0339].
Were this claim to be alternatively considered under 35 USC 112(f), the claim could be interpreted as a collaboration system configured to cause display of a chat interface for a chat system on a client device; a collaboration system configured to obtain dynamic data from an issue tracking system, the dynamic data generated from at least one issue tracked by the issue tracking system; and a collaboration system configured to per se rejection, however under this interpretation, the claims would still be subject to a 35 USC 112(b) indefinite rejection for failing to clearly link the structural components to the algorithms necessary for performing these functions. The remedy would be the same, that is, the recitation of structural components in order to preclude means-plus-function interpretation.
Dependent claims 36-40 inherit the deficiencies of parent claim 35.
This rejection may be overcome by explicitly reciting structural components, for example: A collaboration system comprising one or more processors; a display, a communications interface; and one or more non-transitory computer- readable storage media storing sequences of instructions which, when executed by the one or more processors, cause the one or more processors configured to: cause display of a chat interface for a chat system on a client device, the chat interface including a messaging area for chat messages and a dynamic content item area for displaying dynamic content items; obtain dynamic data from an issue tracking system, the dynamic data generated from at least one issue tracked by the issue tracking system; and rendering a dynamic content item using the dynamic data and causing display of the dynamic content item within the dynamic content item area.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over KORENG, Inga (Atlassian introduces JIRA HipChat integration: real-time communication for agile teams. Blog entry posted at //SEIBERT/MEDIA on 03/17/2015. Retrieved from [https://blog.seibert-media.com/2015/03/17/atlassian-introduces-jira-hipchat-integration-real-time-communication-for-agile-teams/] on [1/10/2022]. 8 pages) in view of RYALL et al. (Pub. No.: US 2014/0237389 A1).
An alternative rejection may also be made by considering the teachings shown in the Atlassian Summit 2012 video uploaded to YouTube on June 22, 2012 available at [https://www.youtube.com/watch?v=10Q8ZgoGVTs]. Various screen shots are provided in the attached documentation for this video (collectively, 16 pages) in view of RYALL. This alternative rejection is not provided in detail to avoid obscuring details.  Note that the video screenshots may also be used as evidence of enablement and/or inherency of the teachings of KORENG, as the video is discussing the same product (HipChat) at an earlier time in its development and with slightly different user interface configuration.
Regarding claim 21, KORENG teaches the method of integrating an issue tracking system with a chat system of a collaboration platform (title: JIRA HipChat integration; note instant application [0053] an issue tracking system (such as Jira, commercially available from Atlassian Pty Ltd)), the method comprising:
causing display of a chat interface for the chat system on a client device, the chat interface including a messaging area displaying a series of chat messages and a dynamic content item area for displaying dynamic content items (see example HipChat interface on next page, center area shows series of messages, right column includes “presence indicators” for participants which are dynamic as is known in the art; left column also includes a list of people with presence indicators);
obtaining dynamic data from the issue tracking system, the dynamic data generated in response to a change of at least one issue tracked by the issue tracking system (as shown in the screenshot below, JIRA has provided multiple notifications which are individually listed in the chat area; the sequence of JIRA notifications includes creation of issue, status changed to in process, status changed to closed; interpreting the notification from JIRA prior to displaying in the chat room the “dynamic data”; see KORENG page 1: project managers choose which JIRA notifications they want to publish in the HipChat 
    PNG
    media_image1.png
    837
    1337
    media_image1.png
    Greyscale
room corresponding to their project or team in real-time.);
using the dynamic data, causing display of a message within the messaging area of the chat interface, the message corresponding to the change of the at least one issue (as illustrated in the screen shot above);
rendering a dynamic content item 
causing display of the dynamic content item within the dynamic content item area 

As noted above, KORENG may not be relied upon to explicitly disclose rendering a dynamic content item using the dynamic data. Further, KORENG, while suggesting interaction with the message in order to view more information, does not explicitly disclose in response to an interaction with the message, causing display of issue content corresponding to the at least one issue.
RYALL may be relied upon to teach (abstract) in a collaborative environment, generating and causing displaying, as a part of a graphical user interface of the system for a user account associated with a user computer, a set of notifications comprising one or more first notifications generated from the system and one or more second notifications that are based upon the application events, in association with data identifying the particular content item. As shown in FIG 2 [0034], [0040], [0042] after initializing the collaborative system (202), a request is received to display a notifications panel (208) and the display of the notifications panel is provided with one or more integrated notifications and tasks (210). Also after initialization [0035-0039], events are received (204) and stored (206), and these events are used to update the notification panel [0041-0042].
A “notification panel” is an example of a dynamic content item area which is displayed in the collaborative environment. See e.g. FIG 5 [0054] when the notifications-task control 404 is manipulated to select the notifications button 406, a list of zero or more notifications items 502, 504 is displayed in a notifications view 501 of the panel 402. The notification panel displays one or more dynamic content items (e.g. items 502, 504) which may comprise brief summaries of alerts, events or other messages indicating that content has been shared, comments about content, tasks, approval indications or likes, mentions of the user or the user computer, or other notifications.
Note that even though each item was received from any external application, [0042, 0055] each item is depicted using a similar arrangement and format, regardless of the source of the underlying data, and [0056] formatting may be used to indicate at least one attribute (e.g. unread).  Thus, the dynamic content item (notification) which has been rendered using received dynamic data.
As explained with respect to FIG 7, the various notifications in the notification view may be interacted with to view details (e.g.  [0057] select 702 and press control 703 to view details… In response to receiving data indicating selection of the details control 703, the integrated notification unit 34 causes generating and displaying the particular notification- that is, the comment of Wendy Bell on the content item in this example- and a notifications detail panel 704 comprising a task control 706, content controls 708, comment panel 710, comment controls 712, reply field 714, and reply button 716). The detail panel 704 clearly includes a chat interface. 
RYALL further states [0060] comment panel 710 comprises detailed content for a particular comment relating to the content item shown in panel 704- in this case a comment of a particular user that includes a hyperlink… the comment controls 712 are: Open; Reply; Like. In an embodiment, selecting the Open link causes displaying all content of the comment shown in comment panel 710, in the event that not all the content fits in the then current display. RYALL makes [0060] clear the interaction within the chat interface is not limited to viewing comments, but rather that the comment controls are actions that have been registered by the external applications.
RYALL further teaches [0026] the external application could include JIRA which provides events for preparation as federated in-app notifications, as well as other applications [0030].
Thus, within the chat interface, RYALL may be relied upon to teach in response to an interaction with the message pertaining to a JIRA issue notification event, causing display of issue content corresponding to the at least one issue.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KORENG and RYALL before them, to have combined RYALL and KORENG by incorporating the notification view taught by RYALL into the dynamic area of the chat interface of KORENG, with a reasonable expectation of success, the combination motivated by the suggestion of interaction shown in KORENG (bolded links in message), and the teachings in RYALL of a need for improvement to collaborative systems [0004] computer users typically are required to repeatedly change their attention from interacting with the collaborative information sharing system to one or more of the other applications. The result is an excessive amount of mentally disruptive context switching, and inefficiency incurred in switching between applications.

    PNG
    media_image2.png
    90
    737
    media_image2.png
    Greyscale
Regarding dependent claim 24, incorporating the rejection of claim 21, KORENG in view of RYALL, combined at least for the reasons discussed above, further teaches wherein the dynamic content item includes a label dynamically defined by the issue tracking system and indicating an attribute of the at least one issue (KORENG has a specific example of a message from JIRA which includes at least one label and several attributes; relying on the teachings of RYALL to take that information and reformat it within the dynamic notification view to show, for example, [0054] brief summaries of alerts, events or other messages indicating that content has been shared, comments about content, tasks, approval indications or likes, mentions of the user or the user computer, or other notifications [0055-0056] show with consistent formatting, though indicating at least one attribute [e.g. unread] with distinctive color, formatting, icons or other display indications)


Regarding dependent claim 25, incorporating the rejection of claim 21, KORENG further teaches wherein the message corresponding to the change of the at least one issue displays key details concerning the at least one issue (see excerpted message above).
Regarding dependent claim 27, incorporating the rejection of claim 21, KORENG does not appear to expressly disclose receiving a modification of at least a portion of the issue content displayed in response to the interaction with the message; and transmitting the modification of at least the portion of the issue content to the issue tracking system, thereby modifying the at least one issue tracked by the issue tracking system (note The integration may also (or alternatively) allow a user of a chat interface to perform operations offered by the issue tracking system directly from the chat interface (e.g. to create an issue, change an issue status, assign an issue to a particular person etc.).
RYALL may be relied upon to teach receiving a modification of at least a portion of the issue content displayed in response to the interaction with the message; and transmitting the modification of at least the portion of the issue content to the issue tracking system because RYALL teaches creating and updating tasks for external applications from within the collaboration system as explained below, the created/updated tasks having the intended result of modifying the at least one issue tracked by the issue tracking system because the task is created/updated.
In additions to the previously discussed teachings of RYALL, and specifically referring to FIG 2 [0043-0045], RYALL provides at least three different interactions which are related to a notification and a task: (214,216) approval of notification; (218,220) task creation; and (222,224) task manipulation; all of which may be performed through the notification view panel and which will result in updating the view panel display. The tasks which are created may be for any external service ([0032] the user may interact with a single user interface of the collaboration computer 30 to view data originated from a large number of other applications and to generate tasks and activate actions of the external applications) where the external applications include JIRA [0025, 0030].
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KORENG and RYALL before them, to have further combined KORENG and RYALL by incorporating the task creation and management features of RYALL to the collaborative interface of KORENG, the combination motivated by the improvement to collaboration using external applications stated in RYALL [0032] user computer 10 is not required to interact directly with the external applications 60, 62 or otherwise leave the user's then-current application context to view information relating to the application events 70; instead, the user may interact with a single user interface of the collaboration computer 30 to view data originated from a large number of other applications and to generate tasks and activate actions of the external applications.

    PNG
    media_image3.png
    321
    288
    media_image3.png
    Greyscale
Regarding dependent claim 28, incorporating the rejection of claim 21, KORENG further teaches wherein the dynamic content item area additionally displays social media information, the social media information corresponding to social media content corresponding to the at least one issue (interpreting “presence” information regarding a user in the group as “social media content”, see upper right of screenshot, alternatively see left column; each excerpted below. Note that “Mitch Davis” who is mentioned in the JIRA update has presence information; note that it is improper to import any limitations from the disclosure).

    PNG
    media_image4.png
    291
    265
    media_image4.png
    Greyscale


Claims 29-32, 34-35, 38-40 are rejected under 35 USC 103 as unpatentable over ANDERSON, Monica (Patent No.: US 7,865,553 B1) in view of MILTENBERGER, Rainer (Patent No.: US 9,866,464 B1) as evidenced by KORENG.
Regarding claim 29, ANDERSON teaches the computer-implemented method  a chat system of a collaboration platform, the computer-implemented method comprising:
causing display of a graphical chat interface for the chat system on a client device, the graphical chat interface including a messaging area displaying a set of chat messages and a dynamic content item area displaying dynamic content items (see example interface in FIG 12 which includes scrolling message window 1002, reply-to are 1022, message entry area 1024 (collectively the messaging area displaying a set of chat messages (as illustrated in FIG 11 messages 1012); anchor messages 1126, tracked thread 1128, and a plurality of feedback meters 1226, 1228, 1230 and 1232 far right (collectively the dynamic content item area displaying dynamic content items); Note system of FIG 1, client 102 shows GUI 111 while in communication with server 112 (col 4 line 55) server 112 is configured to manage certain aspects of chat subsystem 108, including receiving requests from the user (associated with client 102), sending chat messages to clients 102 for display and receiving information, such as messages, user registration information and user preferences from clients 102);
transmittinga data request for dynamic dataserver 112 is configured to manage certain aspects of chat subsystem 108, including receiving requests from the user (associated with client 102), sending chat messages to clients 102 for display and receiving information, such as messages, user registration information and user preferences from clients 102);
obtaining the dynamic data server 112 is configured to manage certain aspects of chat subsystem 108, including receiving requests from the user (associated with client 102), sending chat messages to clients 102 for display and receiving information, such as messages, user registration information and user preferences from clients 102); and
causing a rendering at least one dynamic content item using the dynamic data and causing display of the at least one dynamic content item within the dynamic content item area (at client 102, the data (message content) are received and provided in the user interface, e.g. FIG 12 including the tracked threads based on anchor messages selected by the user (updated in response to receiving a message associated with the thread) and the graphical indicators; see discussion (col 16 lines 22-45) for description of anchor messages and 
As indicated above, ANDERSON may not be relied upon to expressly disclose integrating an issue tracking system with the chat system providing the dynamic content and messages, thus ANDERSON cannot be relied upon to expressly disclose transmitting, to the issue tracking system, a data request for dynamic data, the dynamic data corresponding to issue information of at least one issue tracked by the issue tracking system or obtaining the dynamic data from the issue tracking system.
MILTENBERGER is broadly directed to (abstract) Methods for automating the generation and management of notifications are described…an issue tracking system may allow an end user (e.g., software support personnel) to specify the types of notifications to be generated and transmitted to the end user based on issue attributes…end user may subscribe to various types of notification alerts by setting personalized notification filter parameters… the end user may use wildcard characters or regular expressions to specify the personalized notification filter parameters and specify the method of communication for the notification (e.g., to receive notifications via email), 
MILTENBERGER thus broadly teaches integrating an issue tracking system with some mechanism for receiving messages, including a chat system ((col 4 line 42) specify the method of communication for the notification (e.g., to receive notifications via email, text messaging, and/or instant messaging)). MILTENBERGER further teaches transmitting, to the issue tracking system, a data request for dynamic data, the dynamic data corresponding to issue information of at least one issue tracked by the issue tracking system (end user subscription of notification alerts based on issue attributes; see (col 4 lines 45-50) based on the end user's scope of work responsibility, the end user may set the personalized notification filter parameters to receive email and instant messaging notifications whenever a ticket is created for a range of products specified using wildcards) and obtaining the dynamic data from the issue tracking system (the notifications which are generated (see e.g. (col 4 line 50) notifications that are generated may be sent to an identified group of end users such that a reply by one of the end users may be viewed by the entire group of end users (e.g., a reply may notify everyone in the group that ownership of the issue has been taken by one of the end users). Note that the dynamic data from the issue tracking system may be obtained periodically (see e.g. (col 4 line 62 to col 5 line 5) issue tracking system may periodically 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ANDERSON and MILTENBERGER before them, to have combined ANDERSON and MILTENBERGER by using the chat system of ANDERSON to receive, review, and respond to the messages of the issue tracking system taught in MILTENBERGER, thus teaching the claimed invention with a reasonable expectation of success. The combination motivated by the need in MILTENBERGER of needing some user interface (which is not described) to receive, view, and respond to the messages generated by the issue tracking system which is (col 4 line 27) automating the generation and management of notifications from the issue tracking system which has the result (col 5 line 26) alert notifications for tickets that are generated any time of the day, any day of the week, or anywhere in the world may be pushed to appropriate software support personnel in real-time.
The obviousness of the combination is further evidenced by KORENG which clearly demonstrates an example chat interface which capable of receiving and displaying messages from an issue tracking system (JIRA), though admittedly silent regarding how those messages are obtained.
Regarding dependent claim 30, incorporating the rejection of claim 29, ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, further teaches the method further comprising transmitting subsequent data requests for updated dynamic data, the subsequent data requests occurring at regular intervals (see e.g. MILTENBERGER (col 4 line 62 to col 5 line 5)).
Regarding dependent claim 31, incorporating the rejection of claim 29, ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, further teaches the method further comprising transmitting subsequent data requests for updated dynamic data, the subsequent data requests occurring in response to a user-initiated interaction with the graphical chat interface (see e.g. MILTENBERGER (col 5 line 18) After the notification has been transmitted, the issue tracking system may determine whether one of the plurality of end users has taken ownership for the first ticket within a first time period [via the notification]. If none of the plurality of end users has taken ownership within the first time period ( e.g., within one hour of the notification being sent), then an alert notification may be transmitted to the plurality of end users warning them that ownership for the first ticket has not been taken).
Regarding dependent claim 32, incorporating the rejection of claim 29, ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, further teaches the method further comprising in response to an interaction with the at least one dynamic content item, causing display of issue content corresponding to the at least one issue (when considered in combination, selecting as an anchor message in  ANDERSON an issue-tracking message provided by MILTENBERGER such that the tracked threads shown subsequent messages with respect to the issue-tracking message; the user may then review the contents of these tracked messages by interacting with the tracked thread).
Regarding dependent claim 34, incorporating the rejection of claim 29, while ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the at least one dynamic content item displays a number of bugs associated with the at least one issue, the breadth of this limitation includes displaying information regarding the one bug (the issue) which is being tracked in the issue tracking system of MILTENBERGER (note that it is improper to import limitations from the disclosure which appears to suggest that “number of bugs” should be interpreted as “counting the number of bugs”; see e.g. [0100] of application as originally filed).
Regarding claims 35, 38 ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, similarly teaches the collaboration system configured to perform the operations of claims 29, 30, rejected under similar rationale.
Regarding dependent claim 39, ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, further teaches wherein the updated dynamic data is obtained in response to satisfying one or more update conditions, the one or more update conditions corresponding to at least one of a time period, a threshold, or a user-initiated interaction
Regarding dependent claim 40, incorporating the rejection of claim 35, while ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, does not appear to expressly disclose the dynamic data corresponds to a number of bugs; and the dynamic content item area includes a status indicator monitoring the number of bugs, a system (machine) is characterized by what it is (structural components), not what it does or operates on, thus the characterization of the data which is being provided by the system is not limiting on the structure of a system which is capable of obtaining dynamic data and providing a dynamic content item representative of that dynamic data.
Claims 33, 37 are rejected under 35 USC 103 as unpatentable over ANDERSON in view of MILTENBERGER, further in view of KORENG.
Regarding dependent claim 33, incorporating the rejection of claim 32, ANDERSON and MILTENBERGER, combined at least for the reasons discussed above, further suggests wherein causing display of the issue content comprises causing display of the issue content within a graphical user interface of the issue tracking system because the issue tracking system of MILTENBERGER includes a web-based user interface (see e.g. col 1 line 14) and there must be some mechanism for the end user, in response to receiving the notification, to view additional information about the issue associated with the notification. MILTENBERGER does not provide any specific description of the content of the notification (formatting, etc), merely that it provides information. 
As previously discussed, KORENG may also be relied upon to teach a chat user interface with a received message from an issue tracking system (e.g. JIRA) which suggests a link (URL) may be provided in the displayed message. One having ordinary skill in the art of graphical user interfaces would immediately recognize the link within the message could be relied upon to open the issue within the user interface of the issue tracking system, thus ANDERSON and MILTENBERGER could be improved by providing the embedded link demonstrated in KORENG within the tracked messages (dynamic content element) of ANDERSON in view of MILTENBERGER with a reasonable expectation of success, the combination motivated by the inherent need of an end user to view additional information about the issue for the tracked thread.
Regarding dependent claim 37, incorporating the rejection of claim 35, ANDERSON and MILTENBERGER, combined at least for the reasons discussed above does not the chat interface further comprises an information area, the information area displaying information about a status of a chat group associated with the chat system (relying on the interface of FIG 12 shown in ANDERSON).
As previously discussed, KORENG may also be relied upon to teach a chat user interface (i.e. HipChat) with a received message from an issue tracking system (e.g. JIRA). Note that the interface of KORENG includes a number of other areas, including available rooms, associated people and their current status (left column). Note the top of the interface includes the title of the chat room (TIS HOT Issues). Further, there are indicators in the upper right including a notification bell (typically used to show a badge indicating new messages), a user icon and the user’s status. Collectively, these different indicators provide a chat interface that further comprises an information area, the information area displaying information about a status of a chat group associated with the chat system.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ANDERSON, MILTENBERGER and KORENG before them, to have added the known user interface elements of the chat system of KORENG to the chat interface of ANDERSON as used by the issue notification system of MILTENBERGER in order to provide additional information (e.g. the status of users participating in the chat) to the end user, with a reasonable expectation of success.
Claims 22 and 23 are rejected under 35 USC 103 as unpatentable over KORENG in view of RYALL, further in view of MANSOUR et al. (US 20020109718 A1).
Regarding dependent claim 22, incorporating the rejection of claim 1, KORENG in view of RYALL, combined at least for the reasons discussed above, further teaches
identifying a set of client devices that are connected to the collaboration platform (see e.g. KORENG page 3 Geographic location is no longer an obstacle for teams. Remote team members can access HipChat in real-time from web, desktop, mobile clients, and more; RYALL [0021] user computer 10 may comprise any computing device such as a personal computer, workstation, tablet computer or smartphone… such as a smartphone 17; note that a “set” could comprise 0, 1, or more client devices; [0023] the collaboration computer 30 hosts an integrated notification unit 34 that is coupled to an event listener unit 32, approval receiving unit 36, and content processing unit 38. In this embodiment, browser 12 connects to collaboration computer 30 and interacts with one or more of the functional units of collaboration computer 30 as a service);
establishing  connections between each client device of the set of client devices (as explained in disclosure as originally filed, [0060] these are connections with “active clients”, note that the “presence information” shown in KORENG in the right/left column indicates user is active, particularly in left column there’s a representation of user (Harvey) who is using a mobile device; RYALL is described in terms of at least one active client connected to collaboration computer); and
initiating installation of an integration between the issue tracking system and the chat system of the collaboration platform on each client device of the set of client devices through the  connections (per disclosure as originally filed [0130] communication server 108 forwards the integration installation information to each active room member identified through the persistent connections; note that this happens in response to a request to install a new integration as in FIG 7; KORENG mentions the process of configuring a HipChat integration with JIRA on pages 2-4; thus in order to use the JIRA integration in HipChat, it must be necessarily be installed prior to its use so that client devices may be able to receive and properly present the notification event (see example mobile client interfaces on page 3 of KORENG in addition to the web client interface); similarly the integration of RYALL (specific event listener for JIRA [0025]) must be available for use to the client, and therefore must also necessarily be installed for active clients to be able to properly handle the notification events).
Neither KORENG nor RYALL may be relied upon to explicitly teach persistent connections when communicating with the client devices in order to generate the appropriate user interfaces. MANSOUR teaches (abstract) A distributed user interface (UI) system includes a client device configured to render a UI for a server-based application. MANSOUR states a problem with web-based applications at the time of filing of MANSOUR [0009] Even over the fastest Internet connections the user experience on a web-based application is arduous when compared to the persistent, interactive nature of client-side applications. MANSOUR further teaches [0022] The distributed UI architecture maintains or emulates a persistent state connection with the server that functions as a terminal session… leveraging the advantages that those controls may offer. This greatly reduces the total amount of information that must be transmitted, while making the display of the application data much more appropriate for the client device. Note that the teachings of MANSOUR may be applied to any number of different server-based applications [0089] including a chat application. Note also that MANSOUR does not limit the data received across the persistent connection, and this data could be information about a new application (or service) that is now available at the server (see e.g. FIG 14 (1404) register new application; (1462) connection request (1420) synchronize client with server; see also FIG 11 which is the operations of synchronization; and FIG 10 which is the operations of receiving and generating the list of available applications at initialization).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KORENG in view of RYALL and MANSOUR before them, to have combined KORENG in view of RYALL (teaching a server-based collaborative system including chat) and MANSOUR (teaching using persistent connections to improve server-based applications such as chat) with a reasonable expectation of success, the combination motivated by the improvement taught in MANSOUR [0022].
Regarding dependent claim 23, incorporating the rejection of claim 21, KORENG in view of RYALL and MANSOUR, combined at least for the reasons discussed above, further teaches a subset of client devices of the set of client devices are non-active client devices and the method further comprises transmitting integration installation information to the non-active client devices when the non-active client devices connect to the collaboration platform (as explained in the rejection of claim 22, all clients which are active and need to process JIRA notifications must have the integration (event processing, service) installed prior to use.  A non-active client is one that has not connected and therefor does not need the service. As soon as a non-active client (one that was disconnected) connects, as shown in MANSOUR any data that the server has which the client needs to know will be provided at synchronization across the persistent connection that is established (see e.g. FIG 14 (1404) register new application; (1462) connection request (1420) synchronize client with server; see also 
Claim 26 is rejected under 35 USC 103 as unpatentable over KORENG in view of RYALL, further in view of MADSEN et al (Pub. No.: US 2005/0027802 A1).
Regarding dependent claim 26, incorporating the rejection of claim 21, KORENG suggests, but does not appear to expressly disclose wherein the issue content is displayed within a graphical user interface of the issue tracking system because the formatting of the message suggests the user can click on the content of the title to view details. RYALL, while relied upon above to teach one mechanism for viewing the additional information, does not cure this deficiency. While RYALL intends to keep the user within the collaboration interface to improve the receipt of notifications ([0032] user computer 10 is not required to interact directly with the external applications 60, 62 or otherwise leave the user's then-current application context to view information relating to the application events 70), RYALL does not discourage using other applications for detail information with respect to the notification.
MADSEN teaches embedding a hyperlink (URL) in a chat message in a channel of a collaboration system, such that when a user clicks on the embedded hyperlink, the user is able to view an associated resource (see e.g. [0079] The embedded hyperlink portion of the posted message is marked with a special indicator, such as highlighting or underlining, to indicate to the channel members that the marked portion of the message may be clicked on to take the inquiring member to a primary resource on the discussed topic. In the URL example, if a channel member clicks on the marked portion of a message, the user interface program 200 would interact with a browser program resident on the computing system 22 to take the inquiring channel member to the URL linked to the message).
As KORENG suggests an embedded link to the issue tracking (JIRA) service as previously explained, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have used the teaching of MADSEN of clicking the embedded link to launch a browser and navigate the issue tracking service in order to view additional information displayed within a graphical user interface of the issue tracking system as presented by the browser with a reasonable expectation of success, the combination motivated by the suggestion in KORENG of an embedded 
	
	


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
MANALANG, Rich. My Hip New Workflow with Hipchat. Blog post published May 2, 2021 at ATLASSIAN. Retrieved from [https://www.atlassian.com/blog/archives/my-hip-new-workflow-with-hipchat$] on [01/13/2022]. 4 pages.
HipChat API v2 Getting Started. Publically available 03/17/2015. Retrieved via Internet Archive from [https://web.archive.org/web/20150317170606/https://www.hipchat.com/docs/apiv2] on [1/10/2022]. 4 pages.

8892679 DESTAGNOL FIG 6E has chat interface 622a-b, with dynamic area 624 and dynamic item 622 related to received message
9723044 KOSSLYN content channels with additional actions
20160205163 PATEL twitter integrations API
20090100371 HU bug tracking with messaging system FIG 4
9491131 HERRICK how to format a push notification
20140344294 SKEEN FIG 27 shows what appears to be conditional controls
20140181934 MAYBLUM messaging service (FIG 4) with dynamic section and chat section
20130067015 VASTERS how to update a dynamic badge with message data
20140298196 AOYAMA FIG 7 has chat interface and dynamic messages
20120246623 CREEL issue tracking with collaborative need
20140236649 HAMID issue tracking with remote links
20050210396 GALLI external integration third party services
20160343087 DANGE FIG 4 shows automatic response from issue-tracking system to an issue created in comment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179